  Case: 1:18-cr-00109-DRC Doc #: 181 Filed: 02/18/21 Page: 1 of 1 PAGEID #: 898




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                          Case No. 1:18-cr-109-2
         v.                               JUDGE DOUGLAS R. COLE

SERGHEI VERLAN,

              Defendant.

                       ORDER APPOINTING COUNSEL

      This cause comes before the Court on Attorney Michael K. Allen’s Motion to

Withdraw as Trial Attorney for Defendant Serghei Verlan (Doc. 174). For good cause

shown, this Court GRANTS the Motion, TERMINATES Michael K. Allen as counsel

for the Defendant, and APPOINTS as counsel Criminal Justice Act Panel member

Paul M. Laufman of Laufman & Napolitano, LLC at 4310 Hunt Road, Cincinnati, OH

45242.

      SO ORDERED.


February 18, 2021
DATE                                     DOUGLAS R. COLE
                                         UNITED STATES DISTRICT JUDGE
